In this action the plaintiff seeks to recover for the loss of the services of his minor daughter, Bernice Farrell, and for money expended for medical attendance upon her, due to injuries sustained by her being struck by an automobile driven by the defendant Greene. The trial court set aside the plaintiff's verdict and entered judgment for the defendant. *Page 93 
The material facts are the same as in Bernice Farrell v.Greene, ante p. 87, 2 A.2d 194, in which we held that the plaintiff therein was contributorily negligent, and not entitled to recover. Since the contributory negligence of Bernice is a bar to this action brought by her parent (Tidd v. Skinner, 225 N.Y. 422,  122 N.E. 247, 3 A.L.R. 1145, 1151; Wueppeshall v.Connecticut Co., 87 Conn. 710, 89 A. 166), the decision in that case is conclusive in this.
Judgment affirmed.